Weinstein, J.,
concurs in part and dissents in part, and votes to affirm the order appealed from in its entirety, with the following memorandum:
I concur with the majority’s conclusion that items 3, 5 and 6 of the plaintiffs’ notice of discovery and inspection improperly sought disclosure of privileged material and that the defendants’ cross motion for a protective order was correctly granted with respect thereto. The plaintiffs’ reliance upon Pataki v Kiseda (80 AD2d 100, lv dismissed 54 NY2d 831), which construed CPLR 3101 (g) to require disclosure of any written accident report prepared in the regular course of business operations or practices, is misplaced. "There is a *347sharp distinction to be recognized between accident reports which result from the regular internal operations of any enterprise, authority or business, and those which are made or produced in connection with the report of an accident to a liability insurer” (Vernet v Gilbert, 90 AD2d 846, 847). In the instant case, the first communication to the defendants’ insurer regarding the subject claim was from the plaintiffs’ attorney. The material sought by the plaintiffs in items 3, 5 and 6 of the demand was material prepared in direct response to that communication. The ensuing investigation into the facts surrounding the claim and the documents compiled incident thereto was undertaken in aid of settlement of the plaintiffs’ claim or in contemplation of eventual litigation. As such, the material sought falls within the parameters of CPLR 3101 (d) rather than CPLR 3101 (g) and is exempt from disclosure, as Special Term properly found.
Unlike the majority, however, I am of the view that a protective order should also be granted with respect to item 4 of the plaintiffs’ demand. The plaintiffs thereby sought discovery of the contracts referred to in the fifth paragraph of the defendants’ answer wherein the defendants admitted that the "[defendant, carrollwood associates contracted with a number of third parties and leaves said contracts for the Court’s interpretation”. While the subject demand might well involve numerous contracts, the plaintiffs have made no attempt to identify the parties to those contracts, their dates, or the subject matter thereof. "Lacking knowledge of the existence of specific documents, etc., proper procedure requires that the party seeking discovery and inspection pursuant to CPLR 3120 initially make use of the deposition and related procedures provided by the CPLR to ascertain the existence of such documents in order that they may be designated with specificity in a CPLR 3120 notice” (Haroian v Nusbaum, 84 AD2d 532, 533; see, Ehrlich v Ehrlich, 74 AD2d 519; City of New York v Friedberg & Assoc., 62 AD2d 407; Rios v Donovan, 21 AD2d 409).
Inasmuch as item 4 in the plaintiffs’ discovery notice lacks sufficient specificity and is overbroad, it should be stricken as palpably improper. The general rule that the failure of a party to challenge a disclosure request in a timely fashion forecloses inquiry into the propriety of the information sought (see, CPLR 3122; Coffey v Orbachs, Inc., 22 AD2d 317) does not apply to disclosure requests which are palpably improper (see, Park Knoll Assoc. v Schmidt, 99 AD2d 772; Zambelis v Nicho*348las, 92 AD2d 936). Accordingly, I vote to affirm the order appealed from in its entirety.